Citation Nr: 0729226	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-30 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to restoration of nonservice connected death 
pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The appellant and the veteran were married in June 1990 
and the marriage terminated upon the veteran's death in 
August 1993.

2.  The appellant's receipt of nonservice connected death 
pension as a surviving spouse was terminated effective 
October 1, 1999, due to her remarriage.

3.  The appellant's remarriage terminated after November 
1990.


CONCLUSION OF LAW

The appellant is not eligible for restoration of nonservice 
connected death pension as a matter of law.  38 U.S.C.A. 
§§ 101, 103 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.55 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA death benefits, to include death pension, death 
compensation and DIC, are payable to a veteran's surviving 
spouse under certain circumstances.  38 U.S.C.A. §§ 1310, 
1541(a).  As a general matter and relevant to the instant 
case, a "surviving spouse" is a person of the opposite sex 
(1) whose marriage to the veteran was valid under the law of 
the place of residence at the time of the marriage or when 
the right to benefits accrued; (2) who was the spouse of a 
veteran at the time of the veteran's death; (3) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death; (4) and who, except as 
provided in 38 C.F.R. § 3.55, has not remarried or has not 
since the death of the veteran (and after September 19, 1962) 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  38 C.F.R. § 3.50(b); see 38 U.S.C.A. § 101(31) 
(defining "spouse" as "a person of the opposite sex who is 
a wife or husband").

Pertinent to the instant appeal, and as noted above, 
38 C.F.R. § 3.55 provides some exceptions to the general bar 
(enunciated in 38 C.F.R. § 3.50) to a widow's benefits 
created by her remarriage.  It provides that "[o]n or after 
January 1, 1971, remarriage of a surviving spouse terminated 
prior to November 1, 1990 . . . by an individual who, but for 
the remarriage, would be considered the surviving spouse, 
shall not bar the furnishing of benefits to such surviving 
spouse provided that the marriage: (i) Has been terminated by 
death, or (ii) Has been dissolved by a court with basic 
authority to render divorce decrees unless the Department of 
Veterans Affairs determines that the divorce was secured 
through fraud by the surviving spouse or by collusion."  
38 C.F.R. § 3.55(2).  

In the instant case, the veteran and appellant's Marriage 
Contract discloses that they were married in June 1990.  In 
addition, the veteran's Death Certificate indicates that he 
died in August 1993 and lists the appellant as the applicant.  
The record includes a certification of marriage which shows 
that the appellant married J.R.R.C. in November 1999.  The 
record also includes a Sentence from the General Court of 
Justice, Commonwealth of Puerto Rico, which reflects that the 
appellant's marriage to J.R.R.C. was terminated by divorce in 
November 2003.  

Because the appellant's marriage to J.R.R.C. terminated after 
November 1, 1990, under the terms of 38 C.F.R. § 3.55, she 
does not qualify for the exception to the bar to benefits for 
a widow who's remarriage terminated prior to November 1, 
1990.  Therefore, as a matter of law, the appellant is not 
entitled to restoration of nonservice connected death 
pension.

As no legal basis exists upon which to restore the 
appellant's nonservice connected death pension as a 
"surviving spouse," her appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) ("where the law and not 
the evidence is dispositive . . . the appeal to the [Board 
should be] terminated because of the absence of legal merit 
or the lack of entitlement under the law").  Moreover, 
because the law, rather than the facts in this case, is 
dispositive, the benefit of the doubt provisions set forth in 
38 U.S.C.A. § 5107(b) are not for consideration.

The duties to notify and assist claimants in substantiating a 
claim for VA benefits has been considered.  Veterans Claims 
Assistance Act of 2000 (VCAA); 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  Thus, when the law, and not the evidence, is 
dispositive of a claim, the VCAA does not apply.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).

In the instant case, the facts are not in dispute and 
resolution of the appellant's appeal depends upon an 
interpretation of the regulations pertaining to the 
restoration of an award of nonservice connected death pension 
to a widow who had remarried, but whose (second) marriage had 
terminated after November 1, 1990.  As discussed above, the 
Board finds that, as a matter of law, the appellant is not 
entitled to restoration of nonservice connected death pension 
and, because no reasonable possibility exists that would aid 
in substantiating this claim, any deficiencies of VCAA notice 
or assistance are moot.  See 38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).

ORDER

The application for restoration of nonservice connected death 
pension is denied as a matter of law.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


